                                                         Case 8:18-cv-01080-JVS-PJW Document 97 Filed 08/03/20 Page 1 of 4 Page ID #:6543




                                                                1 EVERETT DOREY LLP
                                                                  Seymour B. Everett, III, SBN 223441
                                                                2   severett@everettdorey.com
                                                                  Samantha E. Dorey, SBN 281006
                                                                3   sdorey@everettdorey.com
                                                                  Christopher D. Lee, SBN 280738
                                                                4   clee@everettdorey.com
                                                                  18300 Von Karman Avenue, Suite 900
                                                                5 Irvine, California 92612
                                                                  Phone: 949-771-9233
                                                                6 Fax: 949-377-3110
                                                                7 JONES & MAYER
                                                                  Kimberly Hall Barlow, Esq., SBN 149902
                                                                8  khb@jones-mayer.com
                                                                  Bruce A Lindsay , Esq., SBN 102794
                                                                9 bal@jones-mayer.com
                                                                  Monica Choi Arredondo, Esq. SBN 215847
                                                               10 mca@jones-mayer.com
                                                                  3777 North Harbor Boulevard
                                                               11 Fullerton, CA 92835
                                                                  Telephone: (714) 446-1400
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Facsimile: (714) 446-1448
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 Attorneys for Defendant
                                Attorneys at Law




                                                                  CITY OF COSTA MESA
                                                               14
                                                               15                             UNITED STATES DISTRICT COURT
                                                               16           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                               17
                                                               18 NATIONAL THERAPEUTIC                      Case No. 8:18-cv-01080 JVS (PJWx)
                                                                  SERVICES, LLC., dba
                                                               19 NORTHBOUND TREATMENT                      The Hon. James V. Selna
                                                                  SERVICES., a Nevada Corporation;
                                                               20 RAW RECOVERY, LLC, a California           FINAL JUDGMENT
                                                                  limited liability company;
                                                               21
                                                                                Plaintiff,
                                                               22
                                                                         vs.
                                                               23
                                                                  CITY OF COSTA MESA, a municipal
                                                               24 corporation; and DOES 1-100;
                                                               25                      Defendant.
                                                               26
                                                               27
                                                               28
                                                                    4811-8690-5028 1
                                                                                                           1            8:18-cv-01080 JVS (PJWx)
                                                                                                     FINAL JUDGMENT
                                                         Case 8:18-cv-01080-JVS-PJW Document 97 Filed 08/03/20 Page 2 of 4 Page ID #:6544




                                                                1                                     FINAL JUDGMENT
                                                                2            Defendant City of Costa Mesa ("the City") filed its Motion for Summary
                                                                3 Judgment ("Motion for Summary Judgment") in the above-captioned matter on
                                                                4 February 7, 2020. [Doc. 52]
                                                                5            On July 17, 2020, this Court issued an Order in the City's favor granting its
                                                                6 Motion for Summary Judgment as to all of Plaintiff National Therapeutic Services,
                                                                7 Inc.'s ("Plaintiff") Claims in its operative Complaint, making findings of fact and
                                                                8 conclusions of law. [Doc. 94]
                                                                9            IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT
                                                               10 judgment be entered in the City's favor on each and all of Plaintiff's Claims, and that
                                                               11 Plaintiff take nothing in this action. This Court FURTHER ORDERS that the City is
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 the prevailing party entitled to costs under Federal Rule of Civil Procedure 54, taxed
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 in a sum to be determined.
                                Attorneys at Law




                                                               14
                                                               15
                                                               16 Dated: August 03, 2020 By:
                                                                                                                     The Hon. James V. Selna
                                                               17                                                    United States District Court
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4811-8690-5028 1
                                                                                                                 2               8:18-cv-01080 JVS (PJWx)
                                                                                                       FINAL JUDGMENT
                                                         Case 8:18-cv-01080-JVS-PJW Document 97 Filed 08/03/20 Page 3 of 4 Page ID #:6545
                                                                    File No. 1029-04

                                                                1                                    PROOF OF SERVICE
                                                                2                      National Therapeutic Services v. City of Costa Mesa
                                                                                              Case No. 8:18-cv-01080 JVS (PJWx)
                                                                3
                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                4
                                                                         At the time of service, I was over 18 years of age and not a party to this
                                                                5 action. I am employed in the County of Orange, State of California. My business
                                                                  address is 18300 Von Karman Avenue, Suite 900, Irvine, CA 92612.
                                                                6
                                                                         On July 23, 2020, I served true copies of the following document(s) described
                                                                7 as:
                                                                8                                     FINAL JUDGMENT
                                                                9            I served the documents on the interested parties in this action as follows:
                                                               10                              SEE ATTACHED SERVICE LIST
                                                               11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                  the document(s) with the Clerk of the Court by using the CM/ECF system.
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12 Participants in the case who are registered CM/ECF users will be served by the
                                                                  CM/ECF system. Participants in the case who are not registered CM/ECF users will
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13 be served by mail or by other means permitted by the court rules.
                                Attorneys at Law




                                                               14       I declare under penalty of perjury under the laws of the United States of
                                                                  America that the foregoing is true and correct and that I am employed in the office
                                                               15 of a member of the bar of this Court at whose direction the service was made.
                                                               16            Executed on July 23, 2020, at Orange, California.
                                                               17
                                                               18                                                       /s/ Kristal Mauro
                                                                                                                  Kristal Mauro
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4811-8690-5028 1
                                                                                                                  1               8:18-cv-01080 JVS (PJWx)
                                                                                                       FINAL JUDGMENT
                                                         Case 8:18-cv-01080-JVS-PJW Document 97 Filed 08/03/20 Page 4 of 4 Page ID #:6546
                                                                    File No. 1029-04

                                                               1                                       SERVICE LIST
                                                                                       National Therapeutic Services v. City of Costa Mesa
                                                               2                              Case No. 8:18-cv-01080 JVS (PJWx)
                                                               3 Isaac R. Zfaty                                 Attorney for Plaintiffs,
                                                                 Garret M. Prybylo                               NATIONAL THERAPEUTIC
                                                               4 MUCH SHELIST
                                                                 660 Newport Center Dr #900,                    SERVICES, LLC., dba NORTHBOUND
                                                               5 Newport Beach, CA 92660                        TREATMENT SERVICES., a Nevada
                                                                 T: 949-767-2200                                Corporation; RAW RECOVERY, LLC, a
                                                               6 F: 949-385-5355                                California limited liability company
                                                                 izfaty@muchlaw.com
                                                               7 gprybylo@muchlaw.com
                                                               8
                                                               9
                                                               10
                                                               11
                    TELEPHONE 949-771-9233 ♦FAX 949-377-3110
                     18300 VON KARMAN AVENUE, SUITE 900




                                                               12
                           IRV NE, CALIFORNIA 92612
EVERETT DOREY LLP




                                                               13
                                Attorneys at Law




                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                    4811-8690-5028 1
                                                                                                                2            8:18-cv-01080 JVS (PJWx)
                                                                                                       FINAL JUDGMENT
